Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 1 of 25




  SCHEDULE
     A
 Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 2 of 25




                                     SCHEDULE A

                           AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law

116-6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be

used for the taking.
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 3 of 25




  SCHEDULE
      B
 Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 4 of 25




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 5 of 25




  SCHEDULE
     C
 Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 6 of 25




                                       SCHEDULE C

                                  LEGAL DESCRIPTION

                                     Starr County, Texas

Tract: RGV-RGC-8024
Owner: Alfonso E. Margo, et al.
Acres: 14.421

Being a 14.421 acre (628,194 square feet) parcel of land, more or less, being out of the
Antonio de la Rosa Survey, Abstract No. 148, Porción 85, Starr County, Texas, being out
of a called 229.84 acre tract described in the Final Decree of Partition recorded in Volume
227, Page 85, Deed Records of Starr County, Texas (Share 23-A) and being the same tract
of land conveyed to Al E. Margo, Frederick J. Margo, Richard L. Margo and Virginia Gail
Jones by Special Warranty Deed recorded in Volume 1239, Page 499, Official Records of
Starr County, Texas, said parcel of land being more particularly described by metes and
bounds as follows;

Commencing at a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk
capped survey marker stamped with the following description: “POC RGV-RGC-8023
8024”, said point being at a northerly southwest corner of the 229.84 acre tract and a
southeasterly exterior corner of a called 26.71 acre tract conveyed to Francisca Lopez
Garcia, Lorenzo Lopez, Alfredo Garcia, Zaragoza Garcia, Antonio Garcia, Clemencia
Garza Cantu and Guadalupe Garza by Final Decree of Partition recorded in Volume 227,
Page 85, Deed Records of Starr County, Texas (Share 12), being the same tract of land
conveyed to Antonio Garcia by Warranty Deed recorded In Volume 364, Page 165, Deed
Records of Starr County, Texas and being the same tract of land conveyed to Salvador
Barajas and Nora Edna G. Barajas by Warranty Deed recorded in Volume 426, Page 805,
Deed Records of Starr County, Texas, said point being in the south line of a called 0.80
acre tract conveyed to Gilberto Chapa Jr. by Deed of Gift recorded in Volume 943, Page
3, Official Records of Starr County, Texas (Share 7), said point having the coordinates of
N=16646265.652, E= 900625.875, said point bears S 67°41’06” E, a distance of 1478.74’
from United States Army Corps of Engineers Control Point No. SS12-2019;

Thence: S 09°42'38" W (N 09°15'00" E, Record), departing the south line of the 0.80 acre
tract, with a westerly line of the 229.84 acre tract and the east line of the 26.71 acre tract,
for a distance of 35.12’ to a set 5/8” rebar with an MDS LAND SURVEYING aluminum
disk capped survey marker stamped with the following description: “RGV-RGC-8023-
1=8024-1” for the Point of Beginning and northwest corner of Tract RGV-RGC-8024, said
point being in the west line of the 229.84 acre tract and the east line of the 26.71 acre tract,
said point having the coordinates of N=16646231.034, E=900619.951;

Thence: departing the east line of the 26.71 acre tract, over and across the 229.84 acre
tract, the following courses and distances:
 Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 7 of 25




                                  SCHEDULE C (Cont.)

• N 71°26'09" E, for a distance of 56.51' to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-8024-2” for an angle point in the north line of Tract RGV-RGC-
8024;

• N 76°58'20" E, for a distance of 484.22' to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-8024-3” for an angle point in the north line of Tract RGV-RGC-
8024;

• S 88°59'30" E, for a distance of 2594.46' to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-8024-4” for the northeast corner of Tract RGV-RGC-8024, said
point being in the east line of the 229.84 acre tract and the west line of a called 1888.7 acre
tract conveyed to Sheerin Real Properties, LTD. by Assumption Special Warranty Deed
recorded in Volume 1349, Page 152, Official Records of Starr County, Texas (Tract I),
said point being in the east line of Porción 85 and the west line of Porción 86;

Thence: S 08°50'31" W (S 08°57'00" W, Record), with the east line of the 229.84 acre
tract, the east line of Porción 85, the west line of Porción 86 and the west line of the 1888.7
acre tract, for a distance of 201.88' to a set 5/8” rebar with an MDS LAND SURVEYING
aluminum disk capped survey marker stamped with the following description:
“RGV-RGC-8024-5” for the southeast corner of Tract RGV-RGC-8024, said point being
in the east line of the 229.84 acre tract, the east line of Porción 85, the west line of Porción
86 and the west line of the 1888.7 acre tract;

Thence: departing the west line of Porción 86 and the west line of the 1888.7 acre tract,
over and across the 229.84 acre tract, the following courses and distances:

• N 88°59'30" W, for a distance of 2542.23’ to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-8024-6” for an angle point in the south line of Tract
RGV-RGC-8024;

• S 76°58'30" W, for a distance of 437.45' to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-8024-7” for a point of curvature to the left;

• Along said curve to the left for an arc distance of 25.12', with a central angle of 05°32'10"
and a radius of 260.00', with a chord bearing of S 74°12'14" W, for a distance of 25.11' to
a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk capped survey marker
stamped with the following description: “RGV-RGC-8024-8” for the point of tangency;
 Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 8 of 25




                                  SCHEDULE C (Cont.)

• S 71°26'09" W, for a distance of 141.85' to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-8023-2=8024-9” for the southwest corner of Tract
RGV-RGC-8024, said point being in the west line of the 229.84 acre tract and the east line
of the 26.71 acre tract;


Thence: N 09°42'38" E (N 09°15'00" E, Record), with the west line of the 229.84 acre tract
and the east line of the 26.71 acre tract, for a distance of 227.10' to the Point of Beginning.
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 9 of 25




  SCHEDULE
      D
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 10 of 25




                                  SCHEDULE D

                                  MAP or PLAT

                           LAND TO BE CONDEMNED




Tract: RGV-RGC-8024
Owner: Alfonso E. Margo, et al.
Acreage: 14.421
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 11 of 25




                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 12 of 25



                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 13 of 25




                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 14 of 25



                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 15 of 25



                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 16 of 25



                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 17 of 25



                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 18 of 25



                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 19 of 25




    SCHEDULE
        E
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 20 of 25




                                     SCHEDULE E

                                    ESTATE TAKEN

                                   Starr County, Texas

Tract: RGV-RGC-8024
Owner: Alfonso E. Margo, et al.
Acreage: 14.421

               The estate taken is fee simple, subject to existing easements for public
       roads and highways, public utilities, railroads, and pipelines; and subject to all
       interests in minerals and appurtenant rights for exploration, development,
       production and removal of said minerals;

               Reserving to the owners of lands identified in Special Warranty Deed,
       recorded in Volume 1239, Page 499 (Document Number 283707), Official
       Records of Starr County, Texas, reasonable access to and from the owners’ lands
       lying between the Rio Grande River and the border barrier through opening(s) or
       gate(s) in the border barrier between the westernmost mark labeled “Beginning”
       and easternmost mark labeled “Ending” depicted on the map below;

               Excepting and excluding all interests in water rights and water distribution
       and drainage systems, if any, provided that any surface rights arising from such
       water rights or systems are subordinated to the United States’ construction,
       operation and maintenance of the border barrier.
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 21 of 25



                         SCHEDULE E (Cont.)

                            ESTATE TAKEN
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 22 of 25




    SCHEDULE
        F
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 23 of 25




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is THIRTY NINE

THOUSAND ONE HUNDRED THIRTY NINE DOLLARS AND NO/100 ($39,139.00),

to be deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 24 of 25




     SCHEDULE
        G
    Case 7:20-cv-00302 Document 1-1 Filed on 10/05/20 in TXSD Page 25 of 25




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                               Reference
 Alfonso E. Margo                               RGV-RGC-8024
                                                Special Warranty Deed, Document No.
 McAllen, TX 78503                              2009-283707; Recorded June 23, 2009,
                                                Deed Records of Starr County

 Richard L. Margo                               RGV-RGC-8024
                                                Special Warranty Deed, Document No.
 McAllen, TX 78502                              2009-283707; Recorded June 23, 2009,
                                                Deed Records of Starr County

 Frederick James Margo                          RGV-RGC-8024
                                                Special Warranty Deed, Document No.
 Rio Grande City, TX 78582                      2009-283707; Recorded June 23, 2009,
                                                Deed Records of Starr County

 Virginia Gail Jones                            RGV-RGC-8024
                                                Special Warranty Deed, Document No.
 Round Rock, TX 78664                           2009-283707; Recorded June 23, 2009,
                                                Deed Records of Starr County

 Kenneth Wilkins                                Tenant Farmer
 Tenant Farmer

 McAllen, TX 78501

 Ameida Salinas                                 Tax Authority
 Starr County Tax Assessor-Collector
 100 North FM 3167, Suite 201
 Rio Grande City, TX 78582
